Citation Nr: 0404177	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-09 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether the reduction in the rating for the veteran's 
service-connected postoperative malignant fibrous 
histiocytoma, Muscle Group XIV, from 100 percent to 30 
percent disabling was proper.

2.  Entitlement to an increased rating for postoperative 
malignant fibrous histiocytoma, Muscle Group XIV, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which implemented a 
proposed rating reduction reducing the disability rating for 
the veteran's service-connected postoperative malignant 
fibrous histiocytoma, Muscle Group XIV, from 100 percent to 
30 percent disabling, effective February 1, 2003.  The 
veteran filed a timely appeal to this adverse determination.


REMAND

In reviewing the veteran's claims, the Board observes that in 
December 2003, the veteran submitted several pages of 
evidence, detailing recent treatment provided by his doctor 
from January 2003 to July 2003 for his service-connected leg 
disorder, including recent hospitalization.  This evidence 
was submitted by the veteran directly to the Board for 
initial consideration.  The veteran did not waive his 
procedural right to have this evidence considered by the RO 
in the first instance.  Therefore, the veteran's claim must 
be remanded to the RO for review of the additional evidence, 
and preparation and issuance of an SSOC, in accordance with 
38 C.F.R. § 19.31 (2003) (instructing that when additional 
pertinent evidence is received after a statement of the case 
(SOC) or the most recent supplemental statement of the case 
(SSOC) has been issued, "[a] Supplemental Statement of the 
Case...will be furnished to appellant and his or her 
representative."); 38 U.S.C.A. § 7105(d) (West 2002).  See 
also Disabled American Veterans et. al. v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003) (holding that significant portions of 
the Board's new procedures for internal development of 
claims, which allowed for initial Board consideration of 
newly-obtained evidence without prior referral to the RO, 
were invalid).  

In addition, the Board observes that the actual reports of 
private outpatient treatment and hospitalization in 2003 
described by the veteran are not yet of record.  The Board 
believes that it must obtain these recent records prior to a 
final adjudication of the veteran's appeal.  See 38 U.S.C.A. 
§ 5107 (West 2002); see also Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-373 (1992) (when the VA has knowledge of 
relevant records, the Board must obtain these records before 
proceeding with the appeal).

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  After obtaining any necessary 
authorizations from the veteran, the RO 
should contact Robert W. Stafford, M.D. 
and request copies of all treatment 
records created regarding treatment 
provided to the veteran for his leg 
disorder from January 2003 to the 
present.  Any such records received 
should be associated with the veteran's 
claims file.  If the search for such 
records has negative results, a statement 
to that effect should be placed in the 
veteran's claims file.

2.  The RO should then readjudicate the 
issues of the propriety of the reduction 
in the rating for the veteran's service-
connected postoperative malignant fibrous 
histiocytoma, Muscle Group XIV, from 100 
percent to 30 percent disabling and the 
veteran's entitlement to an increased 
rating for postoperative malignant 
fibrous histiocytoma, Muscle Group XIV, 
currently evaluated as 30 percent 
disabling, with due consideration given 
to any new evidence received since the 
time of the most recent March 2003 SOC 
issued for these claims.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.


	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




